Citation Nr: 0316788	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for right 
carotid artery stenosis as secondary to service-connected 
arteriosclerotic coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1965 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas, which granted service connection for right 
carotid artery stenosis as secondary to service-connected 
arteriosclerotic coronary artery disease and assigned an 
initial noncompensable rating for that disability.  The 
veteran has appealed the initial noncompensable rating to the 
Board, alleging that a higher rating should have been 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified in a videoconference in December 2002.


REMAND

The service-connected right carotid artery stenosis is rated 
under criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of disability resulting from cerebral 
arteriosclerosis.  38 C.F.R. § 4.124a, Diagnostic Code 8046.  
Those criteria provide that purely subjective complaints such 
as headache, dizziness, tinnitus, insomnia and irritability, 
recognized as symptomatic of a properly diagnosed cerebral 
arteriosclerosis, will be rated 10 percent and no more under 
diagnostic code 9305 for vascular dementia.  The criteria 
also provide, however, that this 10 percent rating will not 
be combined with any other rating for a disability due to 
cerebral or generalized arteriosclerosis.

The veteran contends that he experiences dizziness, 
headaches, insomnia and blackout spells due to his right 
carotid artery stenosis, and he also alleges that he has 
experienced transient ischemic attacks or "TIAs" in the 
past due to his right carotid artery stenosis.  He feels he 
deserves to be compensated for these symptoms.

The problem in this case with assigning the 10 percent rating 
under Diagnostic Code 8046 for the veteran's subjective 
complaints is that the Code itself specifically forbids such 
a 10 percent rating from being combined with any other rating 
for a disability due to generalized arteriosclerosis.  In 
this case, a 30 percent rating is presently assigned for the 
veteran's service-connected arteriosclerotic coronary artery 
disease, postoperative coronary artery bypass, and that 30 
percent rating, assigned under Diagnostic Code 7017 
compensates the veteran for certain symptoms arising from 
that disorder including fatigue, dyspnea, dizziness, or 
syncope.  In addition to the Note under Diagnostic Code 8046 
prohibiting a 10 percent rating from being combined with the 
30 percent rating already assigned in this case for the 
service-connected arteriosclerotic coronary artery disease, 
VA regulations provide that adjudicators must avoid the 
evaluation of the same symptoms under various diagnoses.  See 
38 C.F.R. § 4.14.  In other words, a veteran who suffers 
dizziness or syncope due to two service-connected 
disabilities may only be rated, or compensated, for those 
symptoms once.

Thus, if the veteran in this case had only one 
service-connected disability - the right carotid stenosis -- 
a 10 percent rating under Diagnostic Code 8046 might be 
assigned for his subjective complaints of dizziness, 
headaches, insomnia, and syncope.  However, because a 30 
percent rating has already been assigned for similar symptoms 
under the criteria for arteriosclerotic coronary artery 
disease, the regulations preclude his being given additional 
compensation for similar symptoms under another Code.

With regard to the TIAs, the medical evidence in this case is 
unclear as to whether the veteran has ever actually 
experienced a TIA, although the evidence does indicate that 
TIAs certainly could result from the right carotid stenosis.  
For example, in September 1996, the veteran was seen at the 
Wilford Hall Medical Center (WHMC) for an episode of 
lightheadedness which the doctor felt was most likely a 
reflection of dehydration or vagal reaction, and the doctor 
specifically noted that there no suggestion of TIA in the 
history.  At that time, the veteran had only 65 to 70 percent 
occlusion of the right carotid artery, although recent 
medical reports show the artery is now completely, or 100 
percent, occluded.  Through the years, the veteran had other 
spells and symptoms which sometimes were noted as 
"suggestive of TIAs".

In a December 2002 letter, the veteran's private physician, 
SCC (initials used to protect veteran's privacy), M.D., who 
has followed the veteran since August 2001, noted that the 
veteran had a "history of a TIA".  At the hearing in 
December 2002, the veteran stated that he hoped to obtain and 
submit Dr. C's treatment records.  However, those records 
have not been submitted.

A review of the most recent VA examination report from 
September 2001 reveals that the veteran did not indicate any 
recent TIAs at that time and he did not report any symptoms 
of insomnia or dizziness.   However, he testified at the 
videoconference hearing in December 2002 that his condition 
had worsened since the VA physical examination was conducted 
in September 2001.  Most notably, he testified to an incident 
in which he blacked out in the garage at home.  (Transcript 
(T.) at p. 7).  He disclosed that the blackout included 
symptoms of dizziness and headache.  He also stated that he 
has problems with insomnia.  (T. at p. 8).

Whether such symptoms, even if shown to be TIAs resulting 
from the right carotid artery stenosis, ultimately may be 
compensated separately from those symptoms compensated by the 
30 percent rating assigned for the arteriosclerotic coronary 
artery disease should not preclude development of the 
evidence to ascertain whether the veteran has experienced 
TIAs or any other worsening of his symptoms resulting from 
the right carotid artery stenosis.  Accordingly, the Board 
concludes that further development of the medical evidence is 
warranted in this case.

In addition, regardless of whether symptoms resulting from 
the right carotid artery stenosis may be assigned a 
compensable evaluation, the veteran must be provided with 
notice of the evidence needed to substantiate his claim for a 
compensable rating for the right carotid artery stenosis and 
which evidence VA will attempt to obtain for him and which 
evidence he himself must provide.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Because the RO did not provide the veteran with 
such notice in this case, the case must remanded to ensure 
compliance with due process.
Accordingly, to ensure that the VA has met its duty to assist 
the claimant and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.  Write to the veteran and ask him to 
submit any additional evidence he may 
have in support of his claim to include 
the treatment records from SCC, M.D., 
of the Heart & Vascular Institute of 
Texas.  Provide him with the 
appropriate release-of-information 
forms for these private medical records 
and notify him that if he completes the 
release forms, VA will attempt to 
assist him in obtaining Dr. C's 
treatment records from 2001 to the 
present.

Notify the veteran in the letter of the 
provisions of the VCAA and the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159 
regarding his claim for a compensable 
rating for right carotid artery 
stenosis.  Review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.

2.  Schedule the veteran for a VA 
examination(s) to be conducted by the 
appropriate specialist(s) to determine 
the current nature, extent, and 
manifestations of service-connected right 
carotid artery stenosis.  Inform the 
veteran of the consequences of failing to 
report for a VA examination without good 
cause as set forth in 38 C.F.R. § 3.655 
(2002).

The claims folder and a copy of this 
Remand should be made available to the 
examiner for review before the 
examination.  Any indicated special 
studies should be accomplished, and 
clinical findings should be reported in 
detail.

(a) The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his right carotid 
artery stenosis, and offer an opinion as 
to whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints.  The examiner 
should review the medical evidence of 
record and render an opinion as to 
whether it is likely that the veteran has 
experienced TIAs in the past secondary to 
the right carotid artery stenosis and, if 
so, whether there are any residual 
disabling manifestations of the TIAs.

(b) To the extent possible, the 
examiner(s) should set forth findings 
related only to the veteran's right 
carotid artery stenosis.  If there are 
findings related not only to the right 
carotid artery stenosis, but also related 
to pathology of other disorder(s), the 
examiner should indicate which findings 
are likely attributable to each.  If it 
is not feasible to distinguish between 
the manifestations of the right carotid 
artery stenosis and any other 
disabilities, the examiner should so 
state.

3.  Review the claims file to ensure that 
all of the above requested development 
has been completed.  In particular, 
review the requested examination 
report(s) to ensure that it is responsive 
to and in compliance with the directives 
of this Remand and if it is not, 
implement corrective procedures.

4.  Readjudicate the issue of entitlement 
to an initial compensable evaluation for 
right carotid artery stenosis.  

5.  If the benefit sought remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC) which 
informs the veteran of the reasons that a 
compensable evaluation for right carotid 
artery stenosis may not be assigned under 
the applicable rating criteria and all 
regulations relevant to that 
determination.  The veteran and his 
representative should be given an 
appropriate amount of time to respond to 
the SSOC. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


